Ben W. Muse
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: benjamin_muse@fd.org

Counsel for Defendant Matthew Wilson Moi

                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,                  Case No. 3:19-cr-00112-TMB-SAO-2
                       Plaintiff,
                                                NON-OPPOSED MOTION TO
         vs.                                    WITHDRAW DOCUMENT [330]
     MATTHEW WILSON MOI,
                       Defendant.

        Defendant Matthew Wilson Moi, through counsel, Ben W. Muse, Assistant Federal

Defender, moves to withdraw the Motion to Compel Discovery filed at Docket No. 330.

The filed motion contains errors that need immediate correction. The corrected motion will

be filed as soon as possible.

        The undersigned has conferred with Assistant United States Attorney Kelly

Cavanaugh who requested that the defense make this motion to withdraw the Motion to

Compel Discovery.

//

//

//

//



       Case 3:19-cr-00112-TMB-SAO Document 332 Filed 09/15/21 Page 1 of 2
         DATED at Anchorage, Alaska this 15th day of September, 2021.

                                                             Respectfully submitted,
                                                             FEDERAL PUBLIC DEFENDER
                                                             DISTRICT OF ALASKA
                                                             /s/ Ben W. Muse
                                                             Ben W. Muse
                                                             Assistant Federal Defender

                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on September 15, 2021. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Ben W. Muse




United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-SAO-2                                                          Page 2



       Case 3:19-cr-00112-TMB-SAO Document 332 Filed 09/15/21 Page 2 of 2
